REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-8 are allowed.
Claims 1 and 5 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose receiving, from the eNB, feedback information; and in response to the feedback information indicating that the transport block is successfully decoded by the eNB, stopping the transmission of the repetitions of the transport block regardless of whether or not the repetitions of the transport block is less than the maximum repetition number of the transport block.
It is noted that the closest prior art, Kim et al. (US 20160262118, Sep. 8,2016) shows the MTC device receives its data repeatedly transmitted with the start of the drx-inactivity timer. When the repetition transmission of data is ended, UE decodes the data, the drx-inactivity timer is so long that the MTC device can receive all data repeatedly transmitted, when the MTC device has successfully decoded the data, it transmits the ACK feedback to the eNB.
It is noted that the closest prior art, YI et al. (US 10587383, Mar. 10, 2020) shows determine TBS assuming 6 PRBs resource allocation the UE has successfully decoded the data before, the UE skip monitoring PDSCH repetition. The UE transmit PUCCH. By transmitting PUCCH immediately, so the network stop transmitting PDSCH.
However, Kim et al.  and YI fails to disclose or render obvious the above underlined limitations as claimed.
The terminal disclaimer filed on 11/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App# No. 15604222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464